Citation Nr: 0018390	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-19 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to VA reimbursement for payment of the cost of 
unauthorized medical services rendered at the Hillcrest 
Medical Center, Tulsa, Oklahoma, between April 29, 1998, and 
May 1, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from April 1951 to July 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision letter dated in June 1998 from the VA Medical 
Center in Muskogee, Oklahoma, which denied the veteran's 
claim for VA reimbursement for payment of the cost of 
unauthorized medical services provided at the Hillcrest 
Medical Center in Tulsa, Oklahoma, between April 29, 1998, 
and May 1, 1998.  


FINDINGS OF FACT

1.  The veteran has never been granted service connection for 
any disability.  

2.  The veteran was hospitalized at the Hillcrest Medical 
Center, Tulsa, Oklahoma, on April 29, 1998, and received 
medical treatment until May 1, 1998.  

3.  The treatment furnished to the veteran at the Hillcrest 
Medical Center from April 29, 1998, to June 1, 1998, was not 
provided for an adjudicated service-connected disability, or 
for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability; the veteran does not have a permanent total 
disability as a result of a service-connected disability.  

4.  The veteran is not shown to have been participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31, at the 
time of the April 1998 Hillcrest Medical Center admission.  


CONCLUSION OF LAW

Reimbursement or payment of unauthorized medical expenses 
incurred during the veteran's hospitalization at the 
Hillcrest Medical Center, Tulsa, Oklahoma, from April 29, 
1998, through May 1, 1998, is not warranted as a matter of 
law.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 17.120 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized, including transportation (except prosthetic 
appliances, similar devices, and repairs), may be paid on the 
basis of a claim timely filed, under the following 
circumstances:  

(a)  For veterans who have service-connected disabilities.  
Care or services not previously authorized or rendered to a 
veteran in need of such care or services:  

(1)  For an adjudicated service-connected disability; 

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; 

(3)  For a disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 

(4)  For illness, injury, or dental condition in the case of 
the veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for any of 
the reasons enumerated in 38 C.F.R. § 17.48(j); and 

(b) in a medical emergency.  Care and services not previously 
authorized or rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and 

(c) when Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibility available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).  

A review of the claims file reflects that the veteran is in 
receipt of a permanent and total disability rating for 
pension purposes based primarily on atherosclerotic heart 
disease.  He has not at any time during his lifetime 
established service connection for any disorder.  He was 
hospitalized at the Hillcrest Medical Center in Tulsa, 
Oklahoma, on April 29, 1998, for chest pain.  

While he was in receipt of nonservice-connected disability 
pension at the time of the hospitalization, the evidence 
shows that the hospitalization was not rendered for 
nonservice-connected disability associated with and 
aggravating a service-connected disability, since service 
connection was not in effect for any disability.  
Additionally, the veteran is not shown to have been a 
participant in a VA vocational rehabilitation program under 
38 U.S.C.A. Chapter 31 at the time of his private 
hospitalization in April 1998.  

Since the veteran has never established service connection 
for any disability, it is not relevant to the present claim 
that the admission to the Hillcrest Medical Center in April 
1998 was or was not on an emergency basis.  Thus, the 
veteran's claim fails to meet the requirements of the statute 
and regulation regarding reimbursement.  

The law is unequivocal that unauthorized medical expenses may 
be paid only if all of the statutory requirements for payment 
or reimbursement are met.  See Malone v. Gober, 10 Vet. App. 
539 (1997); Hayes v. Brown, 6 Vet. App. 66 (1993).  In this 
case, the appellant clearly did not satisfy all of the 
criteria specified by law.  Since it is the law rather than 
the evidence which is dispositive of the issue on appeal, a 
determination as to whether the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) 
is not required, and the claim must be denied as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Payment or reimbursement of the cost of unauthorized medical 
services received by the veteran during hospitalization at 
the Hillcrest Medical Center, Tulsa, Oklahoma, from April 29, 
1998, to May 1, 1998, is denied.  


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

